DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 10, 14-16, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 24 recite a third computing system. It is not completely clear where the third computing system is supported in the specification. Drawings Fig. 1A describe two separate agents, but it’s not clear where those agents reside, as the specification refers to them as three components in a single system (see ¶[0032] “the system 100 may include three components (including a reference manager 114, a referrer agent 116, and a reference agent 118)”), it is not clear where in the specification it states they are all on separate computing systems. Applicant should clarify where the amendments are supported, or if they are not supported, applicant should remove the subject matter.
Claims 5-7, 14-16, 21-13, 15-30 are dependent claims and have the same issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 14-16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent 10,419,374) in view of Banatwala et al. (US PG PUB 2016/0299941).

Regarding claim 1, Morris teaches a method, comprising: 
receiving, by a first computing system and via a network from a first agent of a first application configured to provide an endpoint device with access to first content (see col. 23, lines 30-55, “”In another aspect, communications agent 503 operating in first node 602 may present a UI control, such as locate button 766c, to receive an instruction from the first communicant to locate a resource based on an attachment request. Alternatively or additionally, communications agent 503 may identify a resource based on an attachment request via resource location component 516 in response to detecting user input for replying, forwarding, and/or otherwise responding to the received communication.”), the first agent executing a second computing system separate from the first computing system (see col. 44, lines 60-67, “An attachment reference generated by attachment manager component 1408 and/or based on input received from a user of communications agent 1403 may be based on the first communicant, the second communicant, the first node, the second node, a communications address in the first communication, a schema defining at least one of a format and vocabulary for the resource, a time, a location, a file name, a key for a database table, a tag, a keyword, another version of the resource, a task, a role of the resource in a task, and/or a state of the resource.”);
causing, by the first computing system, the first data to be stored in a storage medium associated with the first computing system (see col. 45, lines 2-15, “An attachment reference may be associated with a resource stored in a data store in execution environment 1401 by associating the attachment reference with an address and/or other identifier of a location in the data store of some or all of the resource.”). 
based on the first data identifying the second content, sending, by the first computing system and via the network to a second agent of the second application (see col. 7, lines 30-60, “The method still further includes locating a resource based on the attachment request. The method also includes sending, to a second node, a second communication including the located resource, as an attachment, and including a second message addressed to a second user.”), the second agent executing on a third computing system separate from the first computing system (see col. 45, lines 16-25, “In another aspect, a third node may receive the attachment reference in a communication with first node 1502, second node 1504, and/or another node that has communicated with one or both of first node 1502 and second node 1504. The second communication received by first node 1502 may be received from the third node.”);
after sending the request to the second agent, receiving, by the first computing system and via the network from the second agent (see col. 25, lines 30-50, “a second communication including, based on the request portion, the resource, as an attachment, and a second message addressed to the second user. Accordingly, a system for processing a request for a resource in a communication includes means for receiving, by a second node representing a second user, a second communication including, based on the request portion, the resource, as an attachment, and a second message addressed to the second user.”), 
based on receipt of the first indication from the second agent, causing, by the first computing system, second data to be stored in the storage medium in association with the first data (see col. 45, lines 15-25, “The attachment reference is sent in the third communication for accessing, by the second communicant, the resource stored in an execution environment of second node 1504.”), 
based on the second data having been stored in association with the first data (see col. 20, lines 62-67, “A request portion generated by query generator component 504, along with a message portion and any other data to include in the communication, may be provided and/or otherwise identified to content manager component 506 for sending in the communication.”), sending, by the first computing system and via the network to the first agent (see col. 14, line col. 15-30, “Communications agents 503 may communicate via one or more communications protocols. FIG. 5 illustrates communications protocol component 507 exemplifying a subsystem for exchanging data via network 606 according to one or more communications protocols, such as simple mail transfer protocol (SMTP), an instant messaging protocol, and/or a real-time voice and/or video protocol. A communication between communications agents 503 in first node 602 and second node 604 may include more than one type of data and may use one or more communications protocols for exchanging the one or more types of data via network 606.”). 

Morris does not specify, however, Banatwala teaches:
first data identifying second content of a second application and indicated that the first content includes a reference to the second content (see ¶ [0022] “One or more parts of existing content available in a system or network may be leveraged or used by a user or author of the deck for one or more of the pieces of content in the deck. The existing content is content that is available at the time of creation of the deck or any revisions to the deck at a later time. The one or more pieces of content in the deck that are leveraged by existing content available in the system or network may be defined herein as leveraged content. The one or more parts of existing content available in the system or network that are used to leverage content in the deck may be defined herein as referenced content. The leveraged content or pieces of leveraged content may correspond to or may be the same as the referenced content or respective parts of referenced content, or the leveraged content or pieces of leveraged content may be derived from the referenced content. The leveraged content may also correspond to ancillary content of the referenced content. An example of ancillary content may be content that is not the original referenced content.”); 
a request to be notified updates to the second content (see ¶ [0038] “In accordance with one or more embodiments, the integrated contextual activity stream may be presented containing the updates or notifications of updates. The integrated contextual activity stream may be presented automatically in response to presenting the deck or in response to activating a particular feature associated with the leveraged content or piece of leveraged content. The integrated contextual activity stream may include a list of updates or notifications of updates to the referenced content or ancillary content.”);
a first indication of a first update to the second content (see ¶ [0008] “The integrated contextual activity stream may include a list of updates or notifications of updates to the referenced content or ancillary content. The integrated contextual activity stream may be presented to the user in response to a predetermined action or event.”);
the second data indicative of the first update (see ¶[0030] “The updates or notifications of updates are received by the respective pieces of leveraged content that correspond to each of the parts of referenced content or ancillary content. The updates or notifications of updates to the referenced content or ancillary content may be stored in a memory of the user's computer device in association with the corresponding piece of leveraged content or in another storage device on the system or network. In accordance with one or more embodiments, an integrated contextual activity stream may be created and associated with each piece of leveraged content that includes the updates or notifications of updates to the referenced content or ancillary content that corresponds to each piece of leveraged content.”); and 
a message configured to cause the endpoint device to display, within a representation of the first content, an annotation to the reference, the annotation indicative of the update to the second content (see ¶[0037] “In block 124, the updates or notifications of updates to the referenced content or part of referenced content or ancillary content corresponding to a particular piece of leveraged content may be presented on a display of a computer device. The updates or notifications of updates may be presented automatically in response to presenting the deck in accordance with one or more embodiments. In another embodiment, the updates or notifications of updates may be presented in response to activating a particular feature associated with the leveraged content or piece of leveraged content.”).

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Morris by adapting Banatwala in order to provide updates to content for better usability (see ¶ [0003] of Banatwala).

Regarding claim 5, Morris teaches wherein the first application is configured to provide the endpoint device with access to the second content (see col. 21, 35-67 “Content manager component 506 may determine one or more content types of the data. The content and/or portions of the content may be provided to one or more content type handler components 509 based on the one or more content types identified by content manager component 506. For example, FIG. 9a illustrates message portion 912a including “text/plain” MIME type identifier 914a as a content type identifier. Message portion 912a may be provided to a text/plain content handler 509. Audio data in a voice communication may be provided to an audio content handler component 509, and video data in a video communication may be provided to a video content handler component 509.”).

Regarding claim 6, Morris teaches wherein the first computing system sends the message to the first agent in response to receiving the first indication from the second agent (see col. 19, lines 50-67, “In response to an indication to initiate a communication and/or to otherwise send data in a communication, message data whether voice, text, and/or image data may be sent by communications agent 503 in second node 604 via communications protocol component 507 for delivery to the first communication agent representing the identified first communicant.”).
Morris does not specify of the first update, however, Banatwala teaches of the first update (see ¶ [0038] “In accordance with one or more embodiments, the integrated contextual activity stream may be presented containing the updates or notifications of updates. The integrated contextual activity stream may be presented automatically in response to presenting the deck or in response to activating a particular feature associated with the leveraged content or piece of leveraged content. The integrated contextual activity stream may include a list of updates or notifications of updates to the referenced content or ancillary content.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Morris by adapting Banatwala in order to provide updates to content for better usability (see ¶ [0003] of Banatwala).


Regarding claim 7, Morris teaches further comprising: storing, by the first computing system and based at least in part on the first indication received from the second agent, data (see col. 41, lines 50-55, “Whether communications agent 1403 in first node 1502 sends a communication including an attachment or receives a communication including an attachment, the communication or portions of the communication may be stored in a data store in and/or otherwise accessible to execution environment 1401.”); and 
receiving, by the first computing system and from the first agent, a request to receive stored data for the first content (see col. 41, lines 45-55, “An attachment reference may be associated with and/or otherwise bound to a resource received in an attachment in various ways. In an aspect, a record may be created that identifies the attachment reference and identifies access information for accessing the resource from a data store.”); 
wherein sending the message comprises sending the stored data to the first agent in response to the request (see col. 19, lines 50-56, “In response to an indication to initiate a communication and/or to otherwise send data in a communication, message data whether voice, text, and/or image data may be sent by communications agent 503 in second node 604 via communications protocol component 507 for delivery to the first communication agent representing the identified first communicant.”).
Morris does not specify, however, Banatwala teaches of the first update (see ¶[0005] “The method may additionally include configuring the leveraged content for following the referenced content or ancillary content of the referenced content to obtain updates or notifications of updates to the referenced content or ancillary content.”); annotation data (see ¶ [0032] “Updates to the referenced content or ancillary content may be detected by a detection module associated with the system and the detection module may instruct the referenced content to transmit the update or a notification of the update to the subscribing leveraged content or piece of leveraged content, or in other embodiments, the detection module or system may transmit the update or notification of update to the subscribing leveraged content. Embodiments of the invention in which the leveraged content is configured for following the referenced content by the leveraged content subscribing to updates to the reference data or ancillary data has the advantage of automatically providing updates to the user or author without the user having to perform any action or having to manually follow different content on the system or network.”); stored annotation data (see ¶[0033] “The update may then be stored in the memory in association with the leveraged content similar to that previously described.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Morris by adapting Banatwala in order to provide updates to content for better usability (see ¶ [0003] of Banatwala).

Regarding claim 10, is an independent system claim which includes all the limitations of claim 1 above, therefore it is rejected for the same reasons as claim 1. In addition, Banatwala teaches at least one processor (see Fig 4 processor); and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the system to perform the method (see Fig. 4 Memory).
Regarding claims 14-16, corresponds with claims 5-7 above, therefore they are rejected for the same reasons, respectively.
	Regarding claim 21, Morris teaches wherein the reference comprises text (see col. 19, lines 50-67, “In response to an indication to initiate a communication and/or to otherwise send data in a communication, message data whether voice, text, and/or image data may be sent by communications agent 503 in second node 604 via communications protocol component 507 for delivery to the first communication agent representing the identified first communicant.”).
Regarding claims 22-23, corresponds with claim 21 above, therefore they are rejected for the same reasons, respectively.
Regarding claim 24, is an independent medium claim which includes all the limitations of claim 1 above, therefore it is rejected for the same reasons as claim 1. In addition, Banatwala teaches at least one non-transitory computer readable medium encoded with instructions, when executed by at least one processor of the system, cause the system to perform (see Fig. 4 Memory).
Regarding claims 25-27, corresponds with claims 5-7 above, therefore they are rejected for the same reasons, respectively.
Regarding claim 28, Morris teaches wherein the second computing system is separate from the third computing system (see col. 12, lines 15-20, “The terms “network node” and “node” in this document both refer to a device having a network interface component for operatively coupling the device to a network.” See col. 45, lines 15-25, “In an aspect, the second communication received by first node 1502 may be received from the second node 1504 as described above. In another aspect, a third node may receive the attachment reference in a communication with first node 1502, second node 1504, and/or another node that has communicated with one or both of first node 1502 and second node 1504.”).
Regarding claim 29-30, correspond with claim 28 above, therefore they are rejected for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10, 14-16, and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194


/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/UMUT ONAT/Primary Examiner, Art Unit 2194